Filed pursuant to Rule 424(b)(5) Registration No. 333-215408 Prospectus Supplement to Prospectus dated January 12, 2017 BioAmber Inc. 14,666,667 shares of common stock Warrants to purchase 14,666,667 shares of common stock We are offering 14,666,667 shares of our common stock, par value $0.01 per share, and common stock purchase warrants, or warrants, to purchase up to14,666,667 shares of our common stock (and the shares of common stock issuable from time to time upon exercise of these warrants). Each share of common stock is being sold together in a fixed combination with a warrant to purchase shares of common stock at an initial exercise price of $0.75 per share and a term of five years, and the fixed combination is being sold at a price of $0.75 per share and associated warrant. The shares of common stock and warrants will be issued separately but can only be purchased together in this offering. Certain members of our senior management, including our Chief Executive Officer and Chief Financial Officer, and certain of our directors, have agreed to purchase 273,331 restricted shares of our common stock and 273,331 warrants to purchase shares of our common stock in fixed combinations, in a separate private placement concurrent with the completion of this offering at a price per fixed combination equal to the public offering price. The sale of the fixed combinations of shares of common stock and warrants in the concurrent private placement will not be registered under the Securities Act of 1933, as amended. The fixed combinations purchased in the concurrent private placement will not be subject to any underwriting discounts or commissions.
